DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to method for treating a glass article.
Group II, claims 18-19 and 21, drawn to a glass article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a glass sheet having a density of particles of less than 40 per 0.1 mm2. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bayne et al. (WO 2017/095859).  Bayne discloses a glass sheet/ribbon having no particles on its surface ([0061]). Accordingly, the restriction is proper.
During a telephone conversation with Matthew Mason on May 25, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-19 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite reducing a density of particles on the edge surface. The claim does not indicated if the glass edge surface comprises any particles to begin with, which makes the reducing step indefinite. The use of plasma encompasses a very diverse range of applications, and can be applied in very wide range of manners, from surface modifications to melting and vaporization. It is unclear what the metes and bounds of directing a plasma flow  for reducing particle density are. What process does this entails? How are the particle reduced, i.e. blown away, melted, etc.? 
Claim 9 recites a T1 and T2, which appears to be labels for the first tangent line and the second tangent line. Thus is it unclear what is meant by T1 > T2, since there does not appear to be any values associated with the labels. Furthermore, it is unclear what the highest point is. How is the highest point measured. What is the highest point relative to? 
Similar to claim 9, claim 10 recites a highest point and lowest point. It is unclear how these points are measure and relative to what reference point. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/058988). Feng teaches a glass articles, such as a glass sheet, which comprises a first major surface, a second major surface parallel to the first major surface, and an edge surface extending between the first major surface and the second major surface in a perpendicular direction to the first and second major surfaces  ([0037]). Although a forming step is not recited, it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed a forming step for the glass sheet, in order to provide a glass article, such as a glass sheet.  Feng further teaches treating a glass surface to reduce or eliminate particles on the glass surface ([0023]), wherein the treatment comprises directing a flow of plasma to the glass surface to reduce or eliminate surface hydroxyls on the glass surface and thus eliminated bound particles ([0024], [0026]), wherein the glass surface includes all surfaces, such the major surfaces and the edge surfaces ([0033]-[0034]). Although a density of particles on the glass surface is not discussed, Feng teaches eliminating the hydroxyls and bound particles ([0024]), which is interpreted as a reduction of a density of particles to a value close to zero (less than 40 per 0.1 mm2). 
Regarding claims 2 and 13, Feng teaches the plasma comprises an atmospheric pressure plasma jet ([0028]). 
Regarding claims 4 and 15, Feng teaches examples wherein the plasma is generated at a power of at least 300 watts, such as 450 W (table 1, [0055]).
Regarding claims 5 and 16, Feng teaches the plasma can comprise of nitrogen, argon, hydrogen, and/or helium ([0028]).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/058988) as applied to claims 1 and 12 above, and further in view of Veerasamy et al. (9,604,877). Feng teaches the thickness of the glass sheet can be, which is less than 0.5 mm ([0036]), but doesn’t specify an edge strength of at least about 130 MPa. Veerasamy  also teaches a method for manufacturing a glass article comprising forming the glass article, such as glass sheet (col. 4 lines 43-44, 53-55), having a first major surface, a second major surface parallel to the first major surface, and an edge surface extending between the first major surface and the second major surface in a perpendicular direction to the first and second major surfaces (1 in figure 5). Veerasamy further teaches strengthening the glass sheet by directing a plasma flow onto the glass surface. Veerasamy teaches the plasma forces the replacement of sodium ions on the glass surface with potassium ions (col. 3 lines 47-54). Veerasamy teaches this provides for strengthening of the glass substrate quickly (col. 14 lines 13-19), wherein a strength of greater than 400 MPa can be achieved (col 14 lines 1-12). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a plasma flow to a glass sheet for chemical strengthening of the glass sheet quickly.  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/058988) as applied to claim 1 above, and further in view of Böhm et al. (DE 10 2015 119 325, machine translation provided). Feng teaches further processing of the glass article using steps such as polishing, finishing, or cleaning of the surfaces and edges ([0033]-[0034]). Böhm teaches a method for finishing a glass article (abstract) using a plasma flow (abstract). Böhm further teaches preheating the glass to at temperature of at least about 100°C prior to directing the flow of plasma to the glass surface (page 3). Böhm teaches the plasma processing results in smooth surfaces with the need to remove material from the glass article. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar process of employing a flow of plasma to provide a smooth finish to the edges of the glass article, as taught by Böhm. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/058988) as applied to claim 1 above, and further in view of Kemmerer et al. (2007/0039990). Feng doesn’t specify a separating step for the glass sheet from a glass ribbon. Kemmerer teaches a common method for forming a glass sheet comprises forming a glass ribbon ([0027]-[0028]), applying a scoring mechanism to the glass ribbon in order to impart a score line across the glass ribbon in a widthwise direction ([0035]-[0039], [0041]) and separating a glass sheet from the ribbon by imparting a pulling force sufficient to separate the glass sheet from the scored ribbon ([0047], [0050]). Kemmerer further teaches the depth of the score line is about 10% of a thickness of the glass ribbon ([0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar method for forming a glass sheet, such as scoring and separating the glass sheet from a glass ribbon, as they are well known and common steps for efficient production of glass sheets in a continuous manner, as taught by Kemmerer.
Regarding claim 8, Kemmerer teaches the glass sheet is separate along the score line by applying stress to the score line, which propagates a crack along the score line through the thickness of the glass sheet. This would naturally result in an edge surface that comprises a scored region RS extending from the glass surface to the depth of the score line, i.e. 10% of the thickness of the glass sheet, and a non-scored region, RN, extending from the depth of the score line to the other major surface, i.e. cracked region (figure 3, [0051]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (WO 2017/058988) and Kemmerer et al. (2007/0039990) as applied to claim 7 above, and further in view of Raeder et al. (5,816,897). Kemmerer teaches the scoring can be done by lasers or other mechanical means like wheels ([0037]), but doesn’t specify a surface roughness of the scored region.  Raeder also teaches scoring of glass sheets are accomplished by well known techniques such as mechanical scoring and laser scoring. Raeder further teaches combining laser scoring with edge finishing techniques can achieve edge surfaces having a surface roughness of less than 0.000008 inches or 0.2 µm of the edge surface (col. 3 lines 49-59). Raeder teaches this provides for smooth edges while reducing glass particle generation during the finishing process. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar scoring and finishing steps to the process of Feng and Kemmerer to provide for a smooth edge surface, as taught by Raeder.  It would appear a surface roughness mean of less than 0.2 µm would naturally provide for a maximum peak of less than 4.5 microns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/
 Primary Examiner, Art Unit 1741